NO. 12-03-00279-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§



IN RE: CARLOS L. CASEY,§
	ORIGINAL PROCEEDING


§





MEMORANDUM OPINION

 Relator Carlos L. Casey seeks a writ of mandamus requiring the trial court to proceed with
the pending charges against Relator.  Specifically, Relator alleges that he is entitled to the writ
because he has been confined for approximately nine months on a charge of felony evading arrest
and a parole hold.  In that time, Relator alleges that he has made no appearance, has not received
appointed counsel to assist in his defense, and has received no response to his attempt to
communicate with the Kaufman District Attorney.
	Texas Rule of Appellate Procedure 52.3 prescribes the form and contents of a petition for
writ of mandamus.  Furthermore, the petition must be accompanied by 

	(1) a certified or sworn copy of every document that is material to the relator's claim for relief and that
was filed in any underlying proceeding; and

	(2) a properly authenticated transcript of any relevant testimony from any underlying proceeding,
including any exhibits offered in evidence, or a statement that no testimony was adduced in connection
with the matter complained.

Tex. R. App. P. 52.7(a).



	Relator's petition does not comply with the requirements of Rule 52.3.  Additionally, Relator
has not furnished a record for our review as required by Rule 52.7.  Therefore, Relator has not shown
himself entitled to the relief he requests.  Accordingly, Relator's petition for writ of mandamus is
denied.

  SAM GRIFFITH 
									  Justice


Opinion delivered August 29, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.





















(PUBLISH)